UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1842


MICHAEL ALETUM,

                    Plaintiff - Appellant,

             v.

KUEHNE AND NAGEL COMPANY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:19-cv-01972-ELH)


Submitted: December 17, 2020                                 Decided: February 22, 2021


Before FLOYD and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Aletum, Appellant Pro Se. Courtney Blair Amelung, SHAWE & ROSENTHAL,
LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Michael Aletum seeks to appeal the district court’s order dismissing his complaint.

We dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

filed.

         In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court entered its order on July 1, 2020. Aletum filed the notice of appeal

on August 5, 2020. Because Aletum failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

         We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  DISMISSED




                                                2